Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Grace Kim on July 12th, 2022.
The application has been amended as follows:

	In the claims:

	In claim 1, line number 5: please delete the phrase “or KI” after the phrase “is KBR” and before the comma.

	In claim 10, line number 6: please delete the phrase “or KI” after the phrase “is KBR” and before the comma.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1 & 10, a skilled artisan would not have found it obvious to have an inorganic ionic compound, wherein the inorganic ionic compound is KBr.  

Although Kato et al. (US 2015/0228879 A1) discloses a thermoelectric conversion material having, on a support, a thin film of a thermoelectric semiconductor composition (See Abstract & Paragraph 0017) comprising:
thermoelectric semiconductor fine particles that have an average particle size of 10 nm to 200 microns (Paragraph 0029);
a heat-resistant resin (Paragraph 0042);
and an inorganic ionic compound (Paragraph 0033-0034);
the inorganic ionic compound can comprise a lithium cation and the anions can be selected from inorganics such as a bromide ion (or the like).
wherein a bond between the thermoelectric semiconductor fine particles comprises the heat-resistant resin as a binder (Paragraph 0042).

Kato et al. (US 2015/0228879 A1) teaches a method for producing a thermoelectric conversion material having on a support a thin film of a thermoelectric composition (Abstract & Paragraph 0017) comprising:
thermoelectric semiconductor fine particles that have an average particle size of 10 nm to 200 microns (Paragraph 0029);
a heat-resistant resin (Paragraph 0042);
and an inorganic ionic compound (Paragraph 0033-0034);
the inorganic ionic compound can comprise a lithium cation and the anions can be selected from inorganics such as a bromide ion (or the like);
wherein a bond between the thermoelectric semiconductor fine particles comprises the heat-resistant resin as a binder (Paragraph 0042);
the method comprising applying the thermoelectric semiconductor composition comprising thermoelectric semiconductor fine particles, the heat resistant resin and the inorganic compound onto the support followed by drying it to form a thin film thereon (Paragraph 0050, 0053) and then annealing the thin film (paragraph 0057).
In regards to the limitation that “the inorganic compound exists as a solid in a temperature range of 400 to 900°C”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "exists as a solid in a temperature range of 400 to 900°C".  The thermoelectric semiconductor fine particles, heat resistant resign an inorganic ionic compound are subjected to blending and subsequent heating steps to produce the final product of a thermoelectric conversion material (Instant Specification – Paragraph 0045-0046).
It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Alternatively, in regards to the limitation that “the inorganic ionic compound exists as a solid in a temperature range of 400 to 900°C”.  Applicant discloses that the material of the inorganic ionic compound comprises a lithium cation and a chloride anion (Instant Specification – Paragraph 0022-0023).  Kato et al. discloses the same material of an inorganic ionic compound (Paragraph 0034) and therefore it will, inherently, display the recited properties, namely allowing for the inorganic ionic compound to exist “as a solid in a temperature range of 400 to 900°C”.  See MPEP 2112.01 I.

Aa skilled artisan would not have had a reason for the above stated limitations, therefore the thermoelectric conversion material and method for producing a thermoelectric conversion material as claimed in claim(s) 1-11 are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726